Case 15-58440-wlh       Doc 922     Filed 12/11/18 Entered 12/11/18 14:13:47           Desc Main
                                    Document     Page 1 of 2




    IT IS ORDERED as set forth below:



    Date: December 11, 2018
                                                       _____________________________________
                                                                  Wendy L. Hagenau
                                                             U.S. Bankruptcy Court Judge

_______________________________________________________________




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                               :                       CASE NO. 15-58440-WLH
                                     :                       (Jointly Administered)
                                   1
BAY CIRCLE PROPERTIES, LLC, et al., :
                                     :                       CHAPTER 11
          DEBTORS.                   :
 ___________________________________:


           ORDER APPROVING APPOINTMENT OF CHAPTER 11 TRUSTEE

         The Court having considered the Application of the United States Trustee for entry of an

Order approving appointment of Ronald L. Glass as Chapter 11 Trustee in the above-captioned

case, filed on December 11, 2018 (Dkt. No. 921) it is hereby

         ORDERED that the appointment is approved.



                                     END OF DOCUMENT


1
 The Debtors and the last four digits of their respective taxpayer identification numbers are Bay
Circle Properties, LLC (1578); DCT Systems Group, LLC (6978); Sugarloaf Centre, LLC (2467);
Nilhan Developers, LLC (6335); and NRCT, LCC (1649).
                                                 1
Case 15-58440-wlh       Doc 922     Filed 12/11/18 Entered 12/11/18 14:13:47             Desc Main
                                    Document     Page 2 of 2



Order prepared and submitted by:

DANIEL M. MCDERMOTT
UNITED STATES TRUSTEE

Region 21

/s/ Thomas W. Dworschak
THOMAS W. DWORSCHAK
Georgia Bar No. 236380
United States Department of Justice
Office of the United States Trustee
Suite 362, Richard B. Russell Building
75 Ted Turner Drive, SW
Atlanta, Georgia 30303
(404) 331-4437, ext. 145
Thomas.w.Dworschak@usdoj.gov

Pursuant to Local Rule 9013-2(b) for the United States Bankruptcy Court, Northern District of
Georgia, the Clerk of Court is requested to serve a copy of this order on all creditors and parties-
in-interest in the case.




                                                 2
